Title: To Thomas Jefferson from Littleberry Mosby, 24 February 1781
From: Mosby, Littleberry
To: Jefferson, Thomas



Sir
Powhatan Febry. 24th 1781.

Agreeable to the Instructions given by you I sent all the Men that cou’d be furnished with Armes, which Amounted to one Hundred and Six Rank and file, under the Command of Captains Hughes and Williamson. Majr. Thomas Harris being Sick stay’d at Home; tho I think the Captains will prove Sufficient for the Command they will have as they are two Gentlemen I have a great Opinion off. Our Militia has been kept so long in the field when Called below, and So Soon ordered out Again after their Return has prevented our puting the Recruiting Act in Motion. The divisions are Made Out but the Court Martial Was of Opinion that they shou’d not be given to the persons Appointed to Recruit Untill the Men Now ordered to the Assistance of Gen. Green Returns.
I am Sir with the greatest Respect yr. most Obedt.,

L. Mosby

